Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 2 of  filed 08/03/2021, with respect to the rejection(s) of claim(s) 1-2, 4-7, and 10-12 under 35 U.S.C. 102(a)(1) as anticipated by Cadima (US 20180320903 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cadima in view. 
Status of the Claims
In the response dated 08/03/2021, the status of the claims are as follows:
Claim 1 has been amended; Claims 16-20 have been withdrawn; Claims 1-20 are pending.
Claim Interpretation
For the purposes of this rejection, the examiner interprets the limitation of “fastened . . . without additional fastening mechanisms” in claim 1 as meaning that injector holder components are fastened together without utilizing fasteners that are entirely separate from the injector holder cover and base. This interpretation is based on what the examiner has deemed a reasonable interpretation for one of ordinary skill in the art before the effective filing date of the claimed invention. Integral fasteners, such as those exhibited in Cadima (see labelled protrusion in Figure 7 on the following page), are not considered “additional fastening mechanisms” since the protrusions used for fastening are not separate from the injector holder cover (Figures 5 and 8, upper portion of manifold 220) and injector holder base (Figure 8, lower portion of manifold 220).  

    PNG
    media_image1.png
    510
    749
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cadima (US 20180320903 A1) in view of Kuriyama et al (US 6746236 B2).
Regarding Claim 1, Cadima teaches a cooking appliance comprising: 
a cooking area (Figure 2, cooktop 140); and 
a hob located in the cooking area (Figure 5, assembly 200) and comprising: 
an injector holder base (lower half of manifold 220, see annotated Figure 8 on the following page) defining an air chamber (Figure 8, pocket between fuel nozzle bracket 225 and venturi inlet 226), a burner interface chamber (Figure 8, annular mixing chamber 229), and a first open channel (see annotated Figure 8 below) fluidly coupling the air chamber and the burner interface chamber (Figure 7); 
an injector holder cover (upper half of manifold 220, see annotated Figure 8 on the following page), the injector holder cover having a second open channel confronting the first open channel (see annotated channels in Figure 8 on the following page) to collectively define a venturi tube (Figure 8, venturi mixing tube 224) extending between the air chamber and the burner interface chamber (Figure 7);
an injector (paragraph 0038) carried by at least one of the injector holder base or injector holder cover (Figure 8, support 225) and fluidly coupled to the air chamber opposite the venturi tube (paragraph 0038); and 
a burner supported on the injector holder cover (Figure 5, burner body 210) and fluidly coupled to the burner interface chamber (Figure 8, fluid connection of 216 and 229 through 222).

    PNG
    media_image2.png
    482
    887
    media_image2.png
    Greyscale

Cadima teaches wherein an injector holder cover is disposed overlying to an injector holder base and stamped to the injector holder base (Figure 7, fastening of labelled base and cover members) without additional fastening mechanisms (see annotated Figure 7 below, fastening of base and cover members performed via protrusion on labelled cover member), but does not explicitly teach wherein the components are stamped together such that the injector holder cover and the injector holder base are fastened together by an interference fit or by co-deflection caused by stamping, without additional fastening mechanisms. 

    PNG
    media_image1.png
    510
    749
    media_image1.png
    Greyscale

However, Kuriyama et al teaches wherein two burner components (Figure 6A, principal and supplementary parts 5 and 6) are stamped together (Column 13, lines 27-30) such that the injector holder cover and the injector holder base are fastened together by an interference fit or by co-deflection caused by stamping (Column 13, lines 35-36), without additional fastening mechanisms (Figure 6A, engagement of 5 and 6 occurs without auxiliary fastening mechanisms).
In view of the teachings of Kuriyama et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the fastening of the injector holder base and injector holder cover of Cadima to rely on an interference fit to better ensure burner assembly stability after stamping occurs during product manufacturing.
Furthermore, it is noted that claim 1 contains a product by process limitation as represented by the recitation “stamped to the injector holder base”. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.” MPEP 2113. This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). In regards to this case, stamping does not produce a specific structure unique to the disclosed method of production.
Regarding Claim 2, Cadima in view of Kuriyama et al teaches wherein at least one of the injector holder base or the injector holder cover is formed by molding a sheet of metal prior to stamping the injector holder base and the injector holder cover to one another (Cadima Figure 7).
Furthermore, it is noted that claim 2 contains a product by process limitation as represented by the recitation “molding a sheet of metal”. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.” MPEP 2113. This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding Claim 4, Cadima in view of Kuriyama et al teaches wherein both of the injector holder base and the injector holder cover are formed by molding a sheet of metal prior to stamping the injector holder base and the injector holder cover to one another (Cadima Figure 7).
Furthermore, it is noted that claim 4 contains a product by process limitation as represented by the recitation “molding a sheet of metal”. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.” MPEP 2113. This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding Claim 5, Cadima in view of Kuriyama et al teaches wherein the injector holder base further comprises at least one depression extending alongside at least a portion of the length of the first open channel (see channel depression of labelled base member in annotated Cadima Figure 8 on page 5, including outer flange of base member surrounding 229).
Regarding Claim 6, Cadima in view of Kuriyama et al teaches wherein the injector holder cover further comprises at least one depression extending alongside at least a portion of the length of the second open channel (see channel depression of labelled cover member in annotated Cadima Figure 8 on page 5).
Regarding Claim 7, Cadima in view of Kuriyama et al teaches wherein the at least one depression of the injector holder cover is received within the at least one depression of the injector holder base when the injector holder cover overlies the injector holder base (see annotated Cadima Figure 8 on page 5, mating surfaces of two depressions, including the surfaces on the outer periphery of 229).
Regarding Claim 8, Cadima does not teach wherein the at least one depression of the injector holder cover is resiliently retained within the at least one depression of the injector holder base when the injector holder cover is stamped to the injector holder base.
However, Kuriyama et al teaches wherein the at least one depression of a burner body member (Figure 6A, 5) is resiliently retained within the at least one depression of a second member (Figure 6A, 6) when the two are stamped together (Column 13, lines 27-30).
In view of the teachings of Kuriyama et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the channel depressions of Cadima to be resiliently retained when the injector holder base and cover are stamped together to ensure assembly stability after manufacturing is completed while avoiding the need for additional fastening components.
Regarding Claim 9, Cadima in view of Kuriyama et al wherein the at least one depression of the injector holder cover is resiliently retained within the at least one depression of the injector holder base by an interference fit or by co-deflection (Kuriyama et al Column 13, lines 35-36) of the depressions when the injector holder cover is stamped to the injector holder base.
Regarding Claim 10, Cadima in view of Kuriyama et al teaches wherein the at least one depression extending alongside the at least a portion of the length of the first open channel comprises first and second depressions extending along opposite sides of the at least a portion of the length of the first open channel (Cadima Figure 6, depressions alongside opposite sides of venturi 224).
Regarding Claim 11, Cadima in view of Kuriyama et al teaches wherein the at least one depression extending alongside the at least a portion of the length of the second open channel comprises firstSerial No.16/536,109Examiner: Mark P. Yost Filed:August 8, 2019Group Art Unit: 3762Page 4 of 8and second depressions (see annotated Cadima Figure 6 below) extending along opposite sides of the at least a portion of the length of the second open channel (Cadima Figure 6, depressions alongside opposite sides of venturi 224).

    PNG
    media_image3.png
    349
    376
    media_image3.png
    Greyscale

Regarding Claim 12, Cadima in view of Kuriyama et al teaches wherein the first and second depressions of the injector holder cover are received within the first and second depressions of the injector holder base when the injector holder cover overlies the injector holder base (see annotated Cadima Figure 7 on page 3, mating surfaces of injector holder base and cover components).
Regarding Claim 13, Cadima does not teach wherein the first and second depressions of the injector holder cover are resiliently retained within the first and second depressions of the injector holder base when the injector holder cover is stamped to the injector holder base.
However, Kuriyama et al teaches wherein the first and second depressions of a burner body member (first and second depressions of member 5, see also annotated Figure 6A on the following page) are resiliently retained within the first and second depressions of a second member (first and second depressions of member 6, see also annotated Figure 6A on the following page) when the two members are stamped together (Column 13, lines 27-30).

    PNG
    media_image4.png
    414
    344
    media_image4.png
    Greyscale

In view of the teachings of Kuriyama et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the channel depressions of Cadima to be resiliently retained when the injector holder base and cover are stamped together to ensure assembly stability after manufacturing is completed while avoiding the need for additional fastening components.
Regarding Claim 14, Cadima in view of Kuriyama et al teaches wherein the first and second depressions of the injector holder cover are resiliently retained within the first and second depressions of the injector holder base by an interference fit or by co-deflection of the depressions when the injector holder cover is stamped to the injector holder base.
Regarding Claim 15, Cadima in view of Kuriyama et al teaches wherein the first and second depressions of the injector holder cover are parallel to one another and the first and second depressions of the injector holder base are parallel to one another (Cadima Figure 6, sufaces on each side of 224 run parallel to one another in the direction of gas flow through venture 224).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cadima in view of Kuriyama et al and in further view of Brandt (US 9028246 B2). 
Regarding Claim 3, Cadima in view of Kuriyama et al does not teach wherein the sheet of metal comprises a sheet of iron.
However, Brandt teaches wherein a sheet of metal used for forming burner body components (Figure 4, 34 and 35) comprises a sheet of iron (Column 4, lines 43-45). 
In view of the teachings of Brandt, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the injector holder base or cover of Cadima to utilize iron sheet metal to improve hob durability and reduce manufacturing costs.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006. The examiner can normally be reached Mon-Fri 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK P YOST/Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                                                                                                                                                                                                                                you have